 1

 2                                                                               JS-6
 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11                                                        Case No. 8:19-cv-00865 DOC (DFMx)
     In the Matter of FUN ZONE BOAT
12   CO., INC., as owner of the vessel                    ORDER GRANTING LEAVE TO
     SHOWBOAT, for Exoneration From                       REMAND CASE TO STATE
13   or Limitation of Liability                           COURT AND TAKE ALL COURT
                                                          DATES OFF CALENDAR [16]
14

15

16

17

18          On June 27, 2019, the parties filed the Stipulation and Joint Motion to
19   Remand the Case to State Court and Take All Court Dates Off Calendar. The
20   parties seek to remand the case to State Court and proceed in Orange County
21   Superior Court once the Court has entered a default judgment against all non-
22   appearing claimants.
23          In consideration for Plaintiff-in-Limitation’s agreement that, once the Court
24   has entered default judgment against all non-appearing claimants, the case be
25   remanded to state court and proceed in Orange County Superior Court, Claimant
26   ALEX AGUILAR hereby agrees that the Plaintiff-in-Limitation is protected from
27   having to pay damages in excess of the Limitation Fund, unless and until this
28   Federal Court denies limitation of liability through any method, including a trial
     ORDER GRANTING LEAVE TO REMAND CASE TO STATE
     COURT AND TAKE ALL COURT DATES OFF CALENDAR Case
     No. 8:19-cv-00865 DOC (DFMx); Our File No. 8005.21
 1   and/or motion.
 2            This Federal Action was initiated when Plaintiff-in-Limitation filed its
 3   Limitation of Liability action herein on May 8, 2019, pursuant to 46 U.S.C. §
 4   30501, et seq. [Document 1] The Court issued the Order Directing Issuance of
 5   Notice and Publication Thereof on May 13, 2019. [Document 10] The Notice to
 6   Claimants of Filing of Limitation Proceeding issued by this Court on May 14, 2019,
 7   required all claimants to file any claims and/or answers relating to the subject
 8   incident on or before June 12, 2019. [Document 11] Pursuant to the Court’s May
 9   13, 2019, Order, the Notice was published in the Los Angeles Daily Journal on
10   May 22, 2019, May 28, 2019, June 4, 2019, and June 11, 2019, and the Notice of
11   Publication was filed on June 19, 2019. [Document 14] Claimant ALEX
12   AGUILAR duly filed his Answer and Claim on June 11, 2019. [Document 12]
13   Plaintiffs-in-Limitation will timely file their Request for Clerk’s Entry of Default
14   Against All Non-Appearing Claimants.
15            In this single claimant case, the parties have agreed to stipulated terms in
16   order to remand the case to state court. The full stipulations between the parties are
17   as follows:
18            1.    Claimant ALEX AGUILAR is the sole Claimant in this Limitation of
19   Liability action.
20            2.    The value of the Limitation Fund ($100,000.00) represents the value of
21   Plaintiff-in-Limitation’s interest in the subject vessel SHOWBOAT, and the
22   claimant reserves the right to move for an increase in value before the Federal
23   Court if necessary, pursuant to Supplemental Admiralty Rule F.
24            3.    Claimant ALEX AGUILAR waives the right to claim any res judicata
25   effect based on any decisions, rulings, or judgment of any other court rendered
26   against Plaintiff-in-Limitation outside the Limitation proceeding before this Federal
27   Court.
28   ///
     ORDER GRANTING LEAVE TO REMAND CASE TO STATE
     COURT AND TAKE ALL COURT DATES OFF CALENDAR Case                                        2
     No. 8:19-cv-00865 DOC (DFMx); Our File No. 8005.21
 1          4.      Claimant ALEX AGUILAR concedes that the District Court herein
 2   has exclusive jurisdiction to determine the Limitation of Liability issues, including
 3   but not limited to the value of the subject vessel SHOWBOAT.
 4          5.      Claimant ALEX AGUILAR hereby agrees that Plaintiff-in-Limitation
 5   is protected from having to pay damages in excess of the Limitation Fund, unless
 6   and until this Federal Court denies limited liability through any method, including a
 7   trial and/or motion.
 8          6.      The parties agree that Claimant ALEX AGUILAR can pursue his
 9   liability and damages claims in State Court and that Claimant will not seek to
10   enforce any State Court judgment exceeding the value of the Limitation Fund until
11   the Federal Court decides the Limitation of Liability issues.
12          In consideration of the above stipulations, and good cause appearing
13   therefore, the Joint Stipulation and Motion is GRANTED and the Court hereby
14   orders the following:
15          a.      The Scheduling Conference currently set for July 15, 2019, at 8:30
16   a.m., in Courtroom 9D is taken off calendar;
17          b.      The Federal Court action is stayed and the case is remanded to Orange
18   County Superior Court once a default judgment against all non-appearing claimants
19   is entered, for purposes of a determination of liability, and if necessary damages, in
20   the State Court action pursuant to the stipulations above; and
21          c.      Should the Court wish to monitor the progress of this case, the parties
22   ask that a Status Conference be set for January 2020, or at an alternative date
23   chosen by this Court.
24

25   IT IS SO ORDERED.
26   Dated: June 27                  , 2019
                                                        U.S. District Court Judge
27                                                 UNITED STATES DISTRICT COURT
                                                      Central District of California
28
     ORDER GRANTING LEAVE TO REMAND CASE TO STATE
     COURT AND TAKE ALL COURT DATES OFF CALENDAR Case                                     3
     No. 8:19-cv-00865 DOC (DFMx); Our File No. 8005.21
